Case 3:20-cv-01444-TAD-KLH Document 9 Filed 01/07/21 Page 1 of 1 PageID #: 64




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

DAVID ANDREW LUEBKEMAN                                     CIVIL ACTION NO. 20-1444

                                                           SECTION P
VS.
                                                           JUDGE TERRY A. DOUGHTY

WOODSPRINGS INN & SUITES HOTEL                             MAG. JUDGE KAREN L. HAYES


                                         JUDGMENT

       The Report and Recommendation of the Magistrate Judge [Doc. No. 8] having been

considered, no objections thereto having been filed, and finding that same is supported by the

law and the record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff David Andrew

Luebkeman’s claims are DISMISSED as frivolous and for failing to state claims on which relief

may be granted.

       MONROE, LOUISIANA, this 7h day of January, 2021.




                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
